Citation Nr: 0411266	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  98-16 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability claimed as secondary to the veteran's service-connected 
partial amputation of the right distal middle finger.

2.  Entitlement to service connection for a neck disability 
claimed as secondary to the veteran's service-connected partial 
amputation of the right distal middle finger.

3.  Entitlement to service connection for a low back disability 
claimed as secondary to the veteran's service-connected partial 
amputation of the right distal middle finger.

4.  Entitlement to service connection for leg problems claimed as 
secondary to the veteran's service-connected partial amputation of 
the right distal middle finger.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The appellant is a veteran who had approximately 7 years active 
military service ending in October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  
The veteran attended a hearing at the RO before a hearing officer 
in November 1998.  In March 2000, the Board remanded this matter 
to the RO in compliance with due process requirements.  In March 
2003, the Board upheld the denial of the veteran's service 
connection claims.  The veteran filed a timely appeal to the 
United State Court of Appeals for Veterans Claims (Court).  By 
Order dated in September 2003, the Court granted the parties' 
joint motion to vacate the Board's March 2003 decision and remand 
the matter to the Board for further development and 
readjudication.    

For the reasons stated below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further action is 
required on his part.



REMAND

The basis of the September 2003 joint motion to remand this case 
is to provide the veteran with an adequate medical examination 
complete with a claims file review by the examining physician.  
See 38 U.S.C.A. § 5103A(d).

In addition, the veteran informed the Board in writing in January 
2004 that he was seeing another doctor by the name of "Cox", but 
couldn't be seen until "Feb 1994".  It is likely that the veteran 
meant to write "2004", rather than "1994'.  In any event, VA must 
make an attempt to obtain all outstanding private medical records 
that the veteran properly identifies as being pertinent to his 
claim.  See 38 U.S.C.A. § 5103A(b).  In this regard, the veteran 
did submit additional private medical evidence to the Board in 
April 2004 that he said was in support of his appeal.  This 
evidence consists of a medical report from John P. Thalken, M.D. 
dated in March 2004.  While it is possible that this is the 
evidence the veteran was referring to in his January 2004 
statement, it is not clear.  Moreover, the veteran did not waive 
jurisdictional review of this evidence by the RO, thus requiring 
the RO to review it in the first instance.  See Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs (Secretary), 327 
F.3d 1339 (Fed. Cir. 2003).   

In consideration of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:

1.  The RO should review the record and take any necessary action 
to ensure compliance with all VCAA notice and assistance 
requirements.  The RO should ensure that the veteran is furnished 
proper notice in compliance with 38 C.F.R. § 3.159(b)(1), 
including notice of (a) the information and evidence not of record 
that is necessary to substantiate his claim, (b) the information 
and evidence that VA will seek to provide, and (c) the information 
and evidence that the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).
  
2.  After obtaining any additional information needed from the 
veteran, the RO should request any outstanding medical records, 
including outstanding records from Dr. Cox. 

3.  The veteran should be scheduled for an appropriate VA medical 
examination to ascertain the nature and etiology of his claimed 
right shoulder, neck and low back disabilities and leg problems, 
all claimed as secondary to his service-connected partial 
amputation of the distal right middle finger.  It is imperative 
that the claims file be made available to and be reviewed by the 
examiner in connection with this examination.  All appropriate 
tests and studies should be conducted.  The examiner should be 
asked to provide an opinion as to whether the veteran has the 
claimed disabilities and, if so, whether it is at least as likely 
as not (i.e. a 50 percent or higher degree of probability) that 
such disabilities are related to the veteran's active duty 
service, to include whether they are proximately due to or the 
result of the veteran's service-connected partial amputation of 
the distal right middle finger, or have been aggravated by such 
service-connected disability. 

4.  After completion of the above and any additional development 
of the evidence that the RO may deem necessary, the RO should 
review the record (to include any new evidence received subsequent 
to the September supplemental statement of the case) and determine 
if the veteran's claims can be granted.  The veteran should be 
furnished an appropriate supplemental statement of the case and be 
afforded an opportunity to respond.  Thereafter, the case should 
be returned to the Board for further appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



